Title: To George Washington from Rochambeau, 9 September 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear General
Paris the 9th September 1784.

I have the honour of Sending to you the new promotion Which has been done lately for the order of Cincinnatus according to the resolutions of the last meeting of the general Society. I also inclose in it the copy of a letter from M. le Mal de segur bearing the permission of his majesty for these new aggregated. you will See by it, at the Same time, that his majesty Stops all kind of farther demand, Which will disingage you, my Dear General, of great many demands Which certainly have been very troublesome to you.

I profit With the liveliest pleasure of all—these opportunities for giving to you the new assurances of the respect and inviolable attachment With Which I am my Dear General, Your most obedient and Very humble servent

le cte de Rochambeau


the Prince henry, Brother of the King of Prussia Which has dined at my house has Seen your Picture with great pleasure.

